DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.
Claims 1-28 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556).
Regarding claims 1-5, Bhirud teaches passing a naphtha feedstream to a fractionation column to generate an overhead stream of light naphtha and a bottoms stream of heavy naphtha [0042].
Bhirud teaches heavy naphtha boils from 100-200°C and light naphtha boils less than 100°C [0001].  In this regard, Examiner considers Bhirud streams to contain the specified boiling point hydrocarbons as claimed.
Bhirud teaches feeding the light naphtha to steam cracking and the heavy naphtha to reforming [0042].
Bhirud does not explicitly disclose (1) feeding the light naphtha to an adsorption separation unit to recover an extract stream comprising normal hydrocarbons and a raffinate stream comprising non-normal hydrocarbons and passing the extract to cracking (2) passing raffinate to the reforming unit to isomerize the raffinate into normal paraffins.
Regarding (1) and (2), Sohn teaches a process for steam cracking naphtha streams [0016].  Sohn teaches passing naphtha feeds to adsorptive separation prior to cracking to recover an extract stream rich in normal hydrocarbons which is sent to steam cracking, and a raffinate comprising non-normal hydrocarbons [0021]-[0025].  The raffinate containing non-normal hydrocarbons is sent to naphtha reforming [0023].  Examiner notes that this naphtha reforming step is the same as the Bhirud, and thus it would have been obvious to the person having ordinary skill in the art to have combined the Bhirud catalytic reforming feed with the Sohn catalytic reforming feed.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  It is further expected that the same isomerized normal hydrocarbons would result, since the same catalytic reforming step as claimed is performed.  It is not seen where Applicant has distinguished the process steps in this regard.
Therefore, it would have been obvious to the person having ordinary skill in the art to pass the light naphtha of Bhirud through Sohn adsorptive separation step and raffinate reforming, for the benefit of recovering normal hydrocarbons which are more suitable for steam cracking.
Regarding claim 6, Sohn teaches light desorbent is a normal paraffin with a boiling point lower than the lighters feed component or higher than the boiling point of the heavy components (see Examples 1 and 2 [0039-0041].
Regarding claim 7, Sohn teaches passing raffinate to the reforming unit [0023-0025].
Regarding claim 16, Bhirud teaches feeding reformate to aromatics recovery to generate aromatics extract and normal alkane raffinate [0042].
Regarding claim 17, Bhirud teaches sending aromatics raffinate stream to steam cracking unit [0042].
Regarding claims 18-20, the previous combination teaches the same adsorptive separation step to separate normal and non-normal hydrocarbons, and feeding the non-normal hydrocarbon stream to reforming.  Therefore, it is expected that the same ratio as claimed would result.  It is not seen where Applicant has distinguished the process steps in this regard.
Claims 8-15, 21-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556) as applied to claim 1 above, and further in view of Foley (US 6,407,301).
Regarding claims 8-15, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the claimed additional fractionation steps. 
However, Foley teaches a similar process, wherein raffinate is fed to fractionation to recover various fractions including C5 which can be recycled as desorbent, C6-7 to be used in gasoline blending pool, and bottoms sent to reforming (column 4, line 53-column 5, line 53).
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated additional fractionation as disclosed by Foley, for the benefit of recovering desirable fractions.
Regarding claims 21 and 24, the previous combination teaches the claim limitations as applied to claims 1 and 8-15 above.
Regarding claims 22-23, the previous combination teaches the limitations as discussed above.  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the cut off points, in order to obtain the desired fractions.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 25, Foley teaches using light desorbent (column 3, lines 48-53).  Sohn similarly teaches light desorbent in Example 1 [0039].
Regarding claim 27, Bhirud teaches passing the reformate to aromatics extraction to recover aromatic extract and raffinate comprising non aromatics [0042].
Regarding claim 28, Bhirud teaches passing aromatics to adsorption separation [0042].
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhirud (US 2008/0194900) in view of Sohn (US 2011/0245556) in view of Foley (US 6,407,301) as applied to claim 25, and further in view of Kulprathipanja (US 4,992,618).
Regarding claim 26, the previous combination teaches light desorbents including n-pentane, as applied to claim 25 above.  Foley further teaches that desorbents disclosed by Kulprathipanja are suitable (column 8, lines 46-68).
Kulprathipanja teaches preferred desorbents include n-butane (column 10, lines 16-39).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Kulprathipanja n-butane, since Foley teaches such desorbents are suitable.  
Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Bhirud does not disclose separation of light naphtha prior to cracking.  Sohn does not teach separate treatment of the heavy fraction.  Sohn teaches treatment of full range naphtha, not light naphtha.
One would not use the second fractionation column without Foley specification.  
The instant process improves flexibility in operation and enables the refiner to readily shift product with minimal additional equipment.
The prior art of record does not disclose passing raffinate to the reforming unit to isomerize the raffinate into normal paraffins.
Regarding Applicant’s first argument, Regarding Applicant’s first argument, Examiner notes that as applied in the rejections, Bhirud teaches sending light naphtha to cracking, and heavy naphtha to reforming.  Sohn teaches sending naphtha to adsorptive separation prior to cracking, for the benefit of obtaining a more suitable cracking feed.  Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Sohn separation to the Bhirud light naphtha, for the benefit of obtaining a more suitable cracking feed.  It is not seen where such a modification would result in any new or unexpected results.
Regarding Applicant’s second argument, Examiner notes that the rejections are based on a combination of references, including Foley.  Foley teaches additional fractionation to obtain recycle, gasoline blending pool fractions, and bottoms.  Therefore, it would have been obvious to the person having ordinary skill in the art to have applied the Foley additional fractionation step, for the benefit of obtaining useful fractions.  
Regarding Applicant’s third argument, the prior art teaches the claim limitations as discussed above.  It is not seen where Applicant has provided any data supporting evidence of new or unexpected results.  
Regarding Applicant’s fourth argument, Examiner notes that the rejections have been updated as necessitated by amendments to the claims.  It is not clear where Applicant has distinguished the process steps or conditions in the reforming zone in the claims from those of Sohn/Bhirud.  In this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771